*12The opinion of the Court was delivered by
Pettit, President.
One judgment may be set off against another where both are in the same right, though in different courts. Every fair and legitimate object can be accomplished by one writ of execution for the amount of the difference, and the party obtaining the allowance of the set-off would of course be restrained from using-process on the judgment in his favour. Though neither the British statute of set-off, nor our “act for defalcation” speaks expressly of the case of judgments, yet, by a liberal extension of the principles of those legislative provisions, the courts have always exercised the equitable power of setting off one judgment against another, whenever the justice of the particular case required it. The facts before its, however, do not present a ground for the equitable interference of the court. The defendant, Lawson, it is admitted, could have set off his debt against the claim of the plaintiff before the judgment in this court was obtained, and would thereby have decreased the period of the stay of execution from nine to six months. He omitted to do this, and obtained another judgment, on which the present plaintiff has a stay of execution, which will not expire until some time after the end of the stay in this case. Whether, if this application had been made before the entry of security for the stay of execution in this court, we should have interfered, or whether, if the period for the stay of execution had expired in both cases, we would now make the rule absolute, it is unnecessary to intimate any opinion. The present rule must be discharged.
Rule discharged.